Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on April 01, 2021 for Application No. 16/352,053. By the amendment, claims 13-27 are pending with claim 27 being amended. Claims 1-12 remain canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 01, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bucknor in view of Brehmer, cited in the prior Office action.
Bucknor discloses a drive system (see at least Figure 5a/b, i.e., powertrain 410) of a motor vehicle, comprising: 
a first planetary gear set (420) including a sun gear (422), a ring gear (424), and a carrier (426); 
a first electric machine (MG1) fixedly coupled to the ring gear (424) of the first planetary gear set (420) either directly or indirectly via a second planetary gear set (430, i.e., under an engaged condition of clutch A, noted that a fixed connection is interpreted as when the connections between the components or elements are fixed to one another but necessarily always); and 

wherein the sun gear (422) of the first planetary gear set (420) is brakeable against a housing (460) via a first form-fit shift element (457), and 
wherein the sun gear (422) of the first planetary gear set (420) is coupleable to the carrier (426) of the first planetary gear set (420) via a second form-fit shift element (Fig. 5b, 452, i.e., under F3 mode) while providing a direct drive at the first planetary gear set (420).
 	Bucknor discloses all of the features including the three clutches as applied above but does not explicitly teach the clutches are form-fit shift elements.
Brehmer teaches an equivalent power train arrangement having the shift elements that are in the form of a positively engaging shift element.  See at least Figure 5 and Column 6, lines 11-27. The use of the form-fit shift elements as seen in an automatic transmission of a vehicle is well known in the art.
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for Bucknor to have the shift elements as dog clutches instead of multiplate shift elements as taught by Brehmer for the purpose of permitting shifts without interruption in traction force under a low ambient temperature condition.  See Column 6, lines 11-27.

Allowable Subject Matter
Claims 13-26 are allowed.
The statement of reasons for the indication of allowed subject matter regarding the above claims is indicated in the prior Office action.

Response to Amendment / Response to Arguments
The amendment filed on April 01, 2021 has been entered. Applicant’s amendment has not overcome all the rejection indicated the prior Office action. 

Applicant’s arguments on page 8 to page 10 of the Remarks filed 04/01/2021, with respect to claim 27 being rejected under 35 USC § 103 over Bucknor and Bremer have been fully considered but they are not persuasive.  
indirectly fixedly coupled connection between an electric machine and the first planetary gear set through a second planetary gear set.
In response to applicant’s argument, also indicated in the Advisory action mailed on 03/08/2021, Bucknor discloses a fixedly connection between the motor/generator 408 and the ring gear 424 of the planetary gear set when clutch 492-A is engaged.  The term “fixedly” has been interpreted as a fixedly connection between two elements, however, it does not defined a fixedly connection that is always connected between them whether the vehicle is under operation of different modes or not. Therefore, the teaching of Bucknor meets the claimed limitation of claim 27 and the rejection of the claim maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655